Name: Commission Regulation (EEC) No 1043/81 of 15 April 1981 abolishing the export levy on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/32 Official Journal of the European Communities 16 . 4 . 81 COMMISSION REGULATION (EEC) No 1043/81 of 15 April 1981 abolishing the export levy on white sugar and raw sugar Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 2005/80 to the information at present available to the Commission , that the export levy on white sugar and raw sugar should be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 3455/80 (2 ), and in particular Article 17 (6) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3 ), and in particular Article 1 (2) thereof, Whereas the export levy on white sugar and raw sugar was fixed by Regulation (EEC) No 2005/80 (4 ), as last amended by Regulation (EEC) No 814/ 81 (5 ) ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2005/80 , as last amended by Regulation (EEC) No 814/81 , is hereby repealed. Article 2 This Regulation shall enter into force on 16 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 359 , 31 . 12 . 1974, p . 1 . ( 2 ) OJ No L 360 , 31 . 12 . 1980 , p . 17 . ( 3 ) OJ No L 75, 28 . 3 . 1972 , p . 5 . (4 ) OJ No L 195 , 29 . 7 . 1980 , p . 33 . ( 5 ) OJ No L 84, 31 . 3 . 1981 , p . 17 .